DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a displayer displaying”, “a feature extractor extracting”, “an evaluator evaluating”, “an inputter accepting” and “an outputter outputting” in claims 1 - 5, 7 and 10 - 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 10 - 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the at  least one of the contour line or the boundary line" in lines 4 - 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the contour line” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the boundary line" in lines 4 - 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the inspection object in the image” (emphasis added) in lines 12 - 13. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the evaluation result " in line 10. There is insufficient antecedent basis for this limitation in the claim.
Claims 11, 12, 14 and 15 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to being dependent upon a rejected base claim(s) but would be withdrawn from the rejection if their base claim(s) overcome the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13 - 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed towards a program which is neither a process, a machine, manufacture, nor composition of matter. The Examiner suggests amending the claims so that they are directed towards one of the four categories of patent eligible subject matter, for example, “A non-transitory computer-readable medium storing a computer  for causing a computer to execute…”. Any amendments to the claims should be commensurate with the instant disclosure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanou U.S. Publication No. 2014/0240488 A1.

-	With regards to claim 1, Kanou discloses an inspection terminal device, (Kanou, Abstract, Figs. 1 & 2, Pg. 1 ¶ 0002 and 0012, Pg. 3 ¶ 0070 - 0075) comprising: an imager imaging an inspection object; (Kanou, Abstract, Figs. 1, 2 & 15, Pg. 3 ¶ 0070, 0073 and 0075, Pg. 5 ¶ 0097) a displayer displaying an image of the inspection object imaged by the imager; (Kanou, Figs. 1, 2, 5, 6 & 16, Pg. 3 ¶ 0070 - 0072, Pg. 4 ¶ 0076 and 0083, Pg. 5 ¶ 0097 - 0098, Pg. 5 ¶ 0102 - Pg. 6 ¶ 0104) a feature extractor extracting a feature of the inspection object in the image; (Kanou, Abstract, Figs. 1, 2, 4, 15, 17 & 18, Pg. 1 ¶ 0011 - 0012, Pg. 3 ¶ 0070, Pg. 4 ¶ 0080 - 0083, Pg. 5 ¶ 0049 - 0096 and 0099 - 0103, Pg. 6 ¶ 0111 - 0115, Pg. 7 ¶ 0118, 0122, 0124 and 0127 - 0129, Pg. 8 ¶ 0131) and an evaluator evaluating the inspection object based on the feature, (Kanou, Figs. 1, 2, 4 & 15, Pg. 1 ¶ 0012, Pg. 3 ¶ 0070, Pg. 4 ¶ 0076 - 0078 and 0080, Pg. 5 ¶ 0094 - 0096, Pg. 5 ¶ 0101 - Pg. 6 ¶ 0104, Pg. 6 ¶ 0114 - 0116, Pg. 7 ¶ 0121 - 0123 and 0128 - 0130) the displayer displaying an evaluation result of the evaluator to correspond to a position of the inspection object in the image. (Kanou, Figs. 1, 2, 15, 19, 20, 22, 23, 28 - 29b, 34, 35 & 40 - 41c, Pg. 3 ¶ 0070 - 0072, Pg. 5 ¶ 0102 - Pg. 6 ¶ 0104, Pg. 6 ¶ 0116, Pg. 7 ¶ 0123 and 0130) 

-	With regards to claim 3, Kanou discloses the inspection terminal device according to claim 1, wherein the feature extractor extracts the feature by using a trained model. (Kanou, Abstract, Figs. 2, 4 & 6 - 14, Pg. 1 ¶ 0011 - Pg. 2 ¶ 0015, Pg. 4 ¶ 0076 - 0078 and 0081 - 0085, Pg. 5 ¶ 0091 - 0094 and 0098 - 0102, Pg. 6 ¶ 0108 - 0109 and 0113 - 0115, Pg. 7 ¶ 0120 - 0122 and 0126 - 0129, Pg. 8 ¶ 0131) 

-	With regards to claim 4, Kanou discloses the inspection terminal device according to claim 1, wherein the feature extractor extracts, as the feature, at least one of a contour line or a boundary line of the inspection object from the image. (Kanou, Figs. 4, 6, 7, 9, 10, 12 - 15, 17, 18, 25 - 27, 31 - 33 & 37 - 39, Pg. 1 ¶ 0011 - 0014, Pg. 4 ¶ 0082 - 0087, Pg. 5 ¶ 0092 - 0093 and 0099 - 0103, Pg. 6 ¶ 0113 - 0115, Pg. 7 ¶ 0120 - 0122, Pg. 7 ¶ 0126 - Pg. 8 ¶ 0131) 

-	With regards to claim 7, Kanou discloses an inspection device, (Kanou, Abstract, Figs. 1 & 2, Pg. 1 ¶ 0002 and 0012, Pg. 3 ¶ 0070 - 0075) comprising: an inputter accepting an input of an image of an inspection object; (Kanou, Abstract, Figs. 1, 2, 4 & 15, Pg. 1 ¶ 0012, Pg. 3 ¶ 0070 - Pg. 4 ¶ 0076, Pg. 4 ¶ 0081, Pg. 5 ¶ 0097 - 0098, Pg. 6 ¶ 0108 - 0109) a feature extractor extracting a feature of the inspection object in the image; (Kanou, Abstract, Figs. 1, 2, 4, 15, 17 & 18, Pg. 1 ¶ 0011 - 0012, Pg. 3 ¶ 0070, Pg. 4 ¶ 0080 - 0083, Pg. 5 ¶ 0049 - 0096 and 0099 - 0103, Pg. 6 ¶ 0111 - 0115, Pg. 7 ¶ 0118, 0122, 0124 and 0127 - 0129, Pg. 8 ¶ 0131) an evaluator evaluating the inspection object based on the feature; , (Kanou, Figs. 1, 2, 4 & 15, Pg. 1 ¶ 0012, Pg. 3 ¶ 0070, Pg. 4 ¶ 0076 - 0078 and 0080, Pg. 5 ¶ 0094 - 0096, Pg. 5 ¶ 0101 - Pg. 6 ¶ 0104, Pg. 6 ¶ 0114 - 0116, Pg. 7 ¶ 0121 - 0123 and 0128 - 0130) and an outputter outputting an evaluation result of the evaluator as display information for displaying the evaluation result to correspond to a display position of the inspection object in the image. (Kanou, Figs. 1, 2, 15, 19, 20, 22, 23, 28 - 29b, 34, 35 & 40 - 41c, Pg. 3 ¶ 0070 - 0072, Pg. 5 ¶ 0102 - Pg. 6 ¶ 0104, Pg. 6 ¶ 0116, Pg. 7 ¶ 0123 and 0130) 

-	With regards to claim 8, Kanou discloses the inspection device according to claim 7, wherein the feature is extracted from the image by using a trained model. (Kanou, Abstract, Figs. 2, 4 & 6 - 14, Pg. 1 ¶ 0011 - Pg. 2 ¶ 0015, Pg. 4 ¶ 0076 - 0078 and 0081 - 0085, Pg. 5 ¶ 0091 - 0094 and 0098 - 0102, Pg. 6 ¶ 0108 - 0109 and 0113 - 0115, Pg. 7 ¶ 0120 - 0122 and 0126 - 0129, Pg. 8 ¶ 0131) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kanou U.S. Publication No. 2014/0240488 A1 as applied to claims 1 and 7 above, and further in view of Suenaga et al. U.S. Publication No. 2017/0032177 A1.

-	With regards to claim 2, Kanou discloses the inspection terminal device according to claim 1. Kanou fails to disclose explicitly wherein the displayer displays, before the imaging of the inspection object by the imager, an imaging guide that corresponds to the inspection object and indicates an imaging position of the inspection object. Pertaining to analogous art, Suenaga et al. disclose wherein the displayer displays, before the imaging of the inspection object by the imager, an imaging guide that corresponds to the inspection object and indicates an imaging position of the inspection object. (Suenaga et al., Abstract, Figs. 1, 29 - 31, 33, 34, 46 & 47, Pg. 2 ¶ 0013, Pg. 3 ¶ 0024 - 0027, Pg. 7 ¶ 0100 and 0111, Pg. 15 ¶ 0222 - 0226, Pg. 16 ¶ 0229 - 0230 and 0238 - 0242, Pg. 21 ¶ 0307 - 0314, Pg. 23 ¶ 0332 and 0334) Kanou and Suenaga et al. are combinable because they are both directed towards image processing systems for inspecting inspection targets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kanou with the teachings of Suenaga et al. This modification would have been prompted in order to enhance the base device of Kanou with the well-known and applicable technique Suenaga et al. applied to a comparable device. Displaying an imaging guide that corresponds to the inspection object and indicates an imaging position of the inspection object, as taught by Suenaga et al., would enhance the base device of Kanou by improving the ability of users to easily and rapidly capture images of inspection objects in a position and orientation that facilitates accurate and computationally efficient of the inspection objects. Furthermore, this modification would have been prompted by the teachings and suggestions of Kanou that in one working example it is necessary that the inspection object is positioned so that it is located at the same position as a reference object, see at least page 6 paragraph 0105 of Kanou. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that an imaging guide that corresponds to the inspection object and indicates an imaging position of the inspection object would be displayed so as help enable users easily and rapidly capture images of inspection objects in a position and orientation that facilitates accurate and computationally efficient of the inspection objects. Therefore, it would have been obvious to combine Kanou with Suenaga et al. to obtain the invention as specified in claim 2. 

-	With regards to claim 9, Kanou discloses the inspection device according to claim 7. Kanou fails to disclose explicitly wherein the image is imaged in a state in which a position of the inspection object is aligned with an imaging guide corresponding to the inspection object. Pertaining to analogous art, Suenaga et al. disclose wherein the image is imaged in a state in which a position of the inspection object is aligned with an imaging guide corresponding to the inspection object. (Suenaga et al., Abstract, Figs. 1, 29 - 31, 33, 34, 46 & 47, Pg. 2 ¶ 0013, Pg. 3 ¶ 0024 - 0027, Pg. 7 ¶ 0100 and 0111, Pg. 15 ¶ 0222 - 0226, Pg. 16 ¶ 0229 - 0230 and 0238 - 0242, Pg. 21 ¶ 0307 - 0314, Pg. 23 ¶ 0332 and 0334) Kanou and Suenaga et al. are combinable because they are both directed towards image processing systems for inspecting inspection targets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kanou with the teachings of Suenaga et al. This modification would have been prompted in order to enhance the base device of Kanou with the well-known and applicable technique Suenaga et al. applied to a comparable device. Imaging the image in a state in which a position of the inspection object is aligned with an imaging guide corresponding to the inspection object, as taught by Suenaga et al., would enhance the base device of Kanou by improving the ability of users to easily and rapidly capture images of inspection objects in a position and orientation that facilitates accurate and computationally efficient of the inspection objects. Furthermore, this modification would have been prompted by the teachings and suggestions of Kanou that in one working example it is necessary that the inspection object is positioned so that it is located at the same position as a reference object, see at least page 6 paragraph 0105 of Kanou. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the image of the inspection object would be imaged in a state in which a position of the inspection object is aligned with an imaging guide corresponding to the inspection object so as help enable users easily and rapidly capture images of inspection objects in a position and orientation that facilitates accurate and computationally efficient of the inspection objects. Therefore, it would have been obvious to combine Kanou with Suenaga et al. to obtain the invention as specified in claim 9. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kanou U.S. Publication No. 2014/0240488 A1 as applied to claim 1 above, and further in view of Berkin et al. U.S. Patent No. 4,823,394.

-	With regards to claim 5, Kanou discloses the inspection terminal device according to claim 1, wherein the evaluator calculates a luminance cumulative sum and evaluates the inspection object based on the luminance cumulative sum. (Kanou, Pg. 5 ¶ 0094 - 0096 and 0101 - 0103, Pg. 6 ¶ 0114 - 0116, Pg. 7 ¶ 0128 - 0130 [The Examiner asserts that measuring an average value of brightness within a designated inspection region requires calculating a luminance, brightness, cumulative sum.]) Kanou fails to disclose explicitly calculating a luminance cumulative sum in one axis direction of the at least one of the contour line or the boundary line. Pertaining to analogous art, Berkin et al. disclose wherein the evaluator calculates a luminance cumulative sum in one axis direction of the at least one of the contour line or the boundary line and evaluates the inspection object based on the luminance cumulative sum. (Berkin et al., Abstract, Figs. 1, 6, 7, 9a & 9e, Col. 2 Lines 52 - 67, Col. 3 Lines 11 - 25, Col. 8 Lines 11 - 49, Col. 9 Lines 10 - 67, Col. 10 Line 63 - Col. 11 Line 31, Col. 12 Line 58 - Col. 13 Line 5) Kanou and Berkin et al. are combinable because they are both directed towards image processing systems for inspecting inspection targets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kanou with the teachings of Berkin et al. This modification would have been prompted in order to substitute the inspection process of Kanou for the inspection procedure of Berkin et al. The inspection procedure of Berkin et al. could be substituted in place of the inspection process of Kanou utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination the inspection procedure of Berkin et al. based on a luminance cumulative sum in an axis direction of at least one of a contour line or boundary line of the inspection object would be utilized to evaluate the pass/fail state of the inspection object. Furthermore, this modification would have been prompted by the teachings and suggestions of Kanou that their inspection can be executed in various ways, that their inspection may be based on the width of an image feature, sealing agent, that their inspection may be based on an average value of brightness within an inspection region overlapping a portion of the inspection object and that inspection can be carried out over the entire length of an elongated portion of the inspection object, see at least figure 14, page 4 paragraphs 0078 and 0080, page 5 paragraphs 0093 - 0096, page 7 paragraphs 0118, 0121 - 0123 and 0127 - 0128 and page 8 paragraph 0131 of Kanou. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the inspection procedure of Berkin et al. based on a luminance cumulative sum in an axis direction of at least one of a contour line or boundary line of the inspection object would be utilized to evaluate the pass/fail state of the inspection object. Therefore, it would have been obvious to combine Kanou with Berkin et al. to obtain the invention as specified in claim 5. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kanou U.S. Publication No. 2014/0240488 A1 as applied to claim 1 above, and further in view of Saida et al. U.S. Publication No. 2019/0156118 A1.

-	With regards to claim 6, Kanou discloses the inspection terminal device according to claim 1. Kanou fails to disclose explicitly wherein the inspection terminal device is a portable terminal device including a tablet terminal device or a smartphone. Pertaining to analogous art, Saida et al. disclose wherein the inspection terminal device is a portable terminal device including a tablet terminal device or a smartphone. (Saida et al., Figs. 2 - 4, 6, 8A, 10 - 13, 29 & 30, Pg. 2 ¶ 0042 - 0043, Pg. 2 ¶ 0049 - Pg. 3 ¶ 0054, Pg. 3 ¶ 0058 - 0060, Pg. 11 ¶ 0167 - 0170 and 0175 - 0177) Kanou and Saida et al. are combinable because they are both directed towards image processing systems for inspecting inspection targets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kanou with the teachings of Saida et al. This modification would have been prompted in order to substitute the inspection terminal device of Kanou for the portable inspection terminal device of Saida et al. The portable inspection terminal device of Saida et al. could be substituted in place of the inspection terminal device of Kanou utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination the inspection terminal device of Kanou would be configured as a tablet terminal device or a smartphone. Furthermore, this modification would have been prompted by the teachings and suggestions of Kanou that their inspection device may be a generalized personal computer or workstation, see at least page 3 paragraphs 0070 - 0072 of Kanou. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a tablet terminal device or a smartphone would be configured as the inspection terminal device of Kanou. Therefore, it would have been obvious to combine Kanou with Saida et al. to obtain the invention as specified in claim 6. 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kanou U.S. Publication No. 2014/0240488 A1 in view of Saida et al. U.S. Publication No. 2019/0156118 A1.

-	With regards to claim 10, Kanou discloses an inspection system, (Kanou, Abstract, Figs. 1 & 2, Pg. 1 ¶ 0002 and 0012, Pg. 3 ¶ 0070 - 0075) comprising: an inspection terminal device; (Kanou, Figs. 1 & 2, Pg. 3 ¶ 0070 and 0072, Pg. 4 ¶ 0076, Pg. 5 ¶ 0098 and 0102 - 0103) an inspection device communicatably connected with the inspection terminal device, (Kanou, Figs. 1 & 2, Pg. 3 ¶ 0070 and 0072, Pg. 3 ¶ 0075 - Pg. 4 ¶ 0076, Pg. 4 ¶ 0081 and 0083, Pg. 5 ¶ 0097 - 0098) and an imager imaging an inspection object, (Kanou, Abstract, Figs. 1, 2 & 15, Pg. 3 ¶ 0070, 0073 and 0075, Pg. 5 ¶ 0097) the inspection terminal device including a displayer displaying an image imaged by the imager, (Kanou, Figs. 1, 2, 5, 6 & 16, Pg. 3 ¶ 0070 and 0072, Pg. 4 ¶ 0076, 0081 and 0083, Pg. 5 ¶ 0098 and 0102 - 0103) the inspection device including an inputter accepting an input of the image from the inspection terminal device, (Kanou, Abstract, Figs. 1, 2, 4 & 15, Pg. 1 ¶ 0012, Pg. 3 ¶ 0070 and 0073, Pg. 3 ¶ 0075 - Pg. 4 ¶ 0076, Pg. 4 ¶ 0081 and 0083, Pg. 5 ¶ 0097 - 0098) a feature extractor extracting a feature of the inspection object in the image, (Kanou, Abstract, Figs. 1, 2, 4, 15, 17 & 18, Pg. 1 ¶ 0011 - 0012, Pg. 3 ¶ 0070, Pg. 4 ¶ 0080 - 0083, Pg. 5 ¶ 0049 - 0096 and 0099 - 0103, Pg. 6 ¶ 0111 - 0115, Pg. 7 ¶ 0118, 0122, 0124 and 0127 - 0129, Pg. 8 ¶ 0131) an evaluator evaluating the inspection object based on the feature, (Kanou, Figs. 1, 2, 4 & 15, Pg. 1 ¶ 0012, Pg. 3 ¶ 0070, Pg. 4 ¶ 0076 - 0078 and 0080, Pg. 5 ¶ 0094 - 0096, Pg. 5 ¶ 0101 - Pg. 6 ¶ 0104, Pg. 6 ¶ 0114 - 0116, Pg. 7 ¶ 0121 - 0123 and 0128 - 0130) and an outputter outputting, to the inspection terminal device, an evaluation result of the evaluator as display information for displaying, in the displayer, the evaluation result to correspond to a position of the inspection object in the image. (Kanou, Figs. 1, 2, 15, 19, 20, 22, 23, 28 - 29b, 34, 35 & 40 - 41c, Pg. 3 ¶ 0070 - 0072, Pg. 5 ¶ 0097 - 0098, Pg. 5 ¶ 0102 - Pg. 6 ¶ 0104, Pg. 6 ¶ 0116, Pg. 7 ¶ 0123 and 0130) Kanou fails to disclose explicitly the inspection terminal device including an imager, and a displayer. Pertaining to analogous art, Saida et al. disclose an inspection system, (Saida et al., Abstract, Figs. 1 - 3, 6, 10 - 13, 29 & 30, Pg. 1 ¶ 0007 - 0008, Pg. 2 ¶ 0042 - 0043 and 0046, Pg. 2 ¶ 0049 - Pg. 3 ¶ 0054, Pg. 4 ¶ 0069 - 0077, Pg. 11 ¶ 0167 - 0170 and 0175 - 0177) comprising: an inspection terminal device; (Saida et al., Figs. 2 - 4, Pg. 2 ¶ 0043, Pg. 3 ¶ 0050 - 0054 and 0058, Pg. 4 ¶ 0066 [“When the touch panel 82 and the camera 84 of the tablet terminal 80 are used as the display device 10 and the camera 70, the computer 1000 may be the tablet terminal 80 or may be a computer other than the tablet terminal 80” (emphasis added)]) and an inspection device communicatably connected with the inspection terminal device, (Saida et al., Figs. 1 & 3, Pg. 2 ¶ 0049 - Pg. 3 ¶ 0054, Pg. 3 ¶ 0058 - 0061, Pg. 4 ¶ 0066 - 0067) the inspection terminal device including an imager imaging an inspection object, (Saida et al., Figs. 2 - 4 & 6, Pg. 2 ¶ 0042 - 0043 and 0046, Pg. 3 ¶ 0050 - 0054 and 0058, Pg. 3 ¶ 0064 - Pg. 4 ¶ 0069 [“When the touch panel 82 and the camera 84 of the tablet terminal 80 are used as the display device 10 and the camera 70, the computer 1000 may be the tablet terminal 80 or may be a computer other than the tablet terminal 80”]) and a displayer displaying an image imaged by the imager, (Saida et al., Figs. 2 - 4 & 6, Pg. 2 ¶ 0042 - 0043 and 0046, Pg. 3 ¶ 0050 - 0054 and 0058, Pg. 3 ¶ 0064 - Pg. 4 ¶ 0066, Pg. 4 ¶ 0076 - 0079 [“When the touch panel 82 and the camera 84 of the tablet terminal 80 are used as the display device 10 and the camera 70, the computer 1000 may be the tablet terminal 80 or may be a computer other than the tablet terminal 80”]) the inspection device including an inputter accepting an input of the image from the inspection terminal device, (Saida et al., Abstract, Figs. 1, 3, 6 & 12, Pg. 2 ¶ 0042, Pg. 3 ¶ 0050 - 0053, 0058 - 0060 and 0064, Pg. 4 ¶ 0066 - 0067) and an outputter outputting, to the inspection terminal device, an evaluation result of the evaluator as display information for displaying, in the displayer, the evaluation result. (Saida et al., Abstract, Figs. 1 - 3, 6 & 12, Pg. 2 ¶ 0042 - 0046, Pg. 3 ¶ 0050 - 0054, 0058 - 0060 and 0064, Pg. 4 ¶ 0076 - Pg. 5 ¶ 0082, Pg. 11 ¶ 0167 - 0171) Kanou and Saida et al. are combinable because they are both directed towards image processing systems for inspecting inspection targets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kanou with the teachings of Saida et al. This modification would have been prompted in order to substitute the inspection terminal device of Kanou for the inspection terminal device including an imager and displayer of Saida et al. The inspection terminal device including an imager and displayer of Saida et al. could be substituted in place of the inspection terminal device of Kanou utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination the inspection terminal device including an imager and displayer of Saida et al. would be utilized as the inspection terminal device of Kanou. Furthermore, this modification would have been prompted by the teachings and suggestions of Kanou that their inspection device may be a generalized personal computer or workstation, see at least page 3 paragraphs 0070 - 0072 of Kanou. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that an inspection terminal device including an imager and displayer would be configured as the inspection terminal device of Kanou. Therefore, it would have been obvious to combine Kanou with Saida et al. to obtain the invention as specified in claim 10. 

-	With regards to claim 11, Kanou in view of Saida et al. disclose the inspection system according to claim 10, wherein the feature extractor extracts the feature by using a trained model. (Kanou, Abstract, Figs. 2, 4 & 6 - 14, Pg. 1 ¶ 0011 - Pg. 2 ¶ 0015, Pg. 4 ¶ 0076 - 0078 and 0081 - 0085, Pg. 5 ¶ 0091 - 0094 and 0098 - 0102, Pg. 6 ¶ 0108 - 0109 and 0113 - 0115, Pg. 7 ¶ 0120 - 0122 and 0126 - 0129, Pg. 8 ¶ 0131) 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kanou U.S. Publication No. 2014/0240488 A1 in view of Saida et al. U.S. Publication No. 2019/0156118 A1 as applied to claim 10 above, and further in view of Suenaga et al. U.S. Publication No. 2017/0032177 A1.

-	With regards to claim 12, Kanou in view of Saida et al. disclose the inspection system according to claim 10. Kanou fails to disclose explicitly wherein the displayer displays, before the imaging of the inspection object by the imager, an imaging guide that corresponds to the inspection object and indicates an imaging position of the inspection object. Pertaining to analogous art, Suenaga et al. disclose wherein the displayer displays, before the imaging of the inspection object by the imager, an imaging guide that corresponds to the inspection object and indicates an imaging position of the inspection object. (Suenaga et al., Abstract, Figs. 1, 29 - 31, 33, 34, 46 & 47, Pg. 2 ¶ 0013, Pg. 3 ¶ 0024 - 0027, Pg. 7 ¶ 0100 and 0111, Pg. 15 ¶ 0222 - 0226, Pg. 16 ¶ 0229 - 0230 and 0238 - 0242, Pg. 21 ¶ 0307 - 0314, Pg. 23 ¶ 0332 and 0334) Kanou in view of Saida et al. and Suenaga et al. are combinable because they are all directed towards image processing systems for inspecting inspection targets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Kanou in view of Saida et al. with the teachings of Suenaga et al. This modification would have been prompted in order to enhance the combined base device of Kanou in view of Saida et al. with the well-known and applicable technique Suenaga et al. applied to a comparable device. Displaying an imaging guide that corresponds to the inspection object and indicates an imaging position of the inspection object, as taught by Suenaga et al., would enhance the combined base device by improving the ability of users to easily and rapidly capture images of inspection objects in a position and orientation that facilitates accurate and computationally efficient of the inspection objects. Furthermore, this modification would have been prompted by the teachings and suggestions of Kanou that in one working example it is necessary that the inspection object is positioned so that it is located at the same position as a reference object, see at least page 6 paragraph 0105 of Kanou. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that an imaging guide that corresponds to the inspection object and indicates an imaging position of the inspection object would be displayed so as help enable users easily and rapidly capture images of inspection objects in a position and orientation that facilitates accurate and computationally efficient of the inspection objects. Therefore, it would have been obvious to combine Kanou in view of Saida et al. with Suenaga et al. to obtain the invention as specified in claim 12.

Claims 13 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kanou U.S. Publication No. 2014/0240488 A1 in view of Suenaga et al. U.S. Publication No. 2017/0032177 A1.

-	With regards to claim 13, Kanou discloses an inspection process (Kanou, Abstract, Figs. 4 & 15, Pg. 2 ¶ 0017, Pg. 3 ¶ 0070, Pg. 3 ¶ 0075 - Pg. 4 ¶ 0078, Pg. 5 ¶ 0097 - 0103) and a computer to execute processing, (Kanou, Figs. 1 & 2, Pg. 3 ¶ 0070, Pg. 3 ¶ 0075 - Pg. 4 ¶ 0078) the processing comprising: acquiring an image of an inspection object; (Kanou, Abstract, Figs. 1, 2 & 15, Pg. 3 ¶ 0070, 0073 and 0075, Pg. 5 ¶ 0097) extracting at least one of a contour line or a boundary line of the inspection object as a feature of the image (Kanou, Figs. 4, 6, 7, 9, 10, 12 - 15, 17, 18, 25 - 27, 31 - 33 & 37 - 39, Pg. 1 ¶ 0011 - 0014, Pg. 4 ¶ 0082 - 0087, Pg. 5 ¶ 0092 - 0093 and 0099 - 0103, Pg. 6 ¶ 0113 - 0115, Pg. 7 ¶ 0120 - 0122, Pg. 7 ¶ 0126 - Pg. 8 ¶ 0131) by using a trained model; (Kanou, Abstract, Figs. 2, 4 & 6 - 14, Pg. 1 ¶ 0011 - Pg. 2 ¶ 0015, Pg. 4 ¶ 0076 - 0078 and 0081 - 0085, Pg. 5 ¶ 0091 - 0094 and 0098 - 0102, Pg. 6 ¶ 0108 - 0109 and 0113 - 0115, Pg. 7 ¶ 0120 - 0122 and 0126 - 0129, Pg. 8 ¶ 0131) calculating numerical data evaluating an object from the feature, (Kanou, Pg. 4 ¶ 0076 - 0078 and 0080, Pg. 5 ¶ 0094 - 0096 and 0101 - 0103, Pg. 6 ¶ 0111 - 0115, Pg. 7 ¶ 0118, 0121 - 0123 and 0127 - 0130) and evaluating the inspection object based on the numerical data; (Kanou, Pg. 4 ¶ 0080, Pg. 5 ¶ 0095 - 0096 and 0101 - 0103, Pg. 6 ¶ 0114 - 0116, Pg. 7 ¶ 0121 - 0123 and 0128 - 0130) and displaying the evaluation result to correspond to a position of the inspection object in the image. (Kanou, Figs. 1, 2, 15, 19, 20, 22, 23, 28 - 29b, 34, 35 & 40 - 41c, Pg. 3 ¶ 0070 - 0072, Pg. 5 ¶ 0102 - Pg. 6 ¶ 0104, Pg. 6 ¶ 0116, Pg. 7 ¶ 0123 and 0130) Kanou fails to disclose expressly an inspection program causing a computer to execute processing. Pertaining to analogous art, Suenaga et al. disclose an inspection program (Suenaga et al., Abstract, Figs. 1 & 2, Pg. 1 ¶ 0010, Pg. 5 ¶ 0043 and 0045, Pg. 7 ¶ 0109 - 0112, Pg. 19 ¶ 0275) causing a computer to execute processing. (Suenaga et al., Figs. 1 & 2, Pg. 5 ¶ 0043, Pg. 7 ¶ 0100 and 0108 - 0112, Pg. 19 ¶ 0275 - 0276 and 0280 - 0282, Pg. 25 Claim 14) Kanou and Suenaga et al. are combinable because they are both directed towards image processing systems for inspecting inspection targets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kanou with the teachings of Suenaga et al. This modification would have been prompted in order to enhance the base device of Kanou with the well-known and applicable technique Suenaga et al. applied to a comparable device. Utilizing a program that causes a computer to execute processing, as taught by Suenaga et al., to carry out the processing of the base device of Kanou would enhance the base device by facilitating its widespread distribution and dissemination to the millions of potential end users with access to computers. Furthermore, this modification would enhance the base device of Kanou by allowing for changes in its processing to be easily made via modifications to the program that causes the computer to execute the processing of the base device. Moreover, this modification would have been prompted by the teachings and suggestions of Kanou that their inspection device executes processing on a generalized personal computer or workstation, see at least figures 1 and 2, page 3 paragraphs 0070 and 0075 and page 4 paragraph 0078 of Kanou. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a program that causes a computer to execute processing would be utilized to carry out the processing of the base device of Kanou so as to facilitate widespread distribution and dissemination of the inspection process of the base device to the millions of potential end users with access to computers. Therefore, it would have been obvious to combine Kanou with Suenaga et al. to obtain the invention as specified in claim 13.

-	With regards to claim 14, Kanou in view of Suenaga et al. disclose the inspection program according to claim 13 causing a computer to execute processing, the processing comprising: displaying the evaluation result to correspond to a position of the inspection object in the image. (Kanou, Figs. 1, 2, 15, 19, 20, 22, 23, 28 - 29b, 34, 35 & 40 - 41c, Pg. 3 ¶ 0070 - 0072, Pg. 5 ¶ 0102 - Pg. 6 ¶ 0104, Pg. 6 ¶ 0116, Pg. 7 ¶ 0123 and 0130) 

-	With regards to claim 15, Kanou in view of Suenaga et al. disclose the inspection program according to claim 13. Kanou fails to disclose explicitly wherein the image is imaged in a state in which a position of the inspection object is aligned with an imaging guide corresponding to the inspection object. Pertaining to analogous art, Suenaga et al. disclose wherein the image is imaged in a state in which a position of the inspection object is aligned with an imaging guide corresponding to the inspection object. (Suenaga et al., Abstract, Figs. 1, 29 - 31, 33, 34, 46 & 47, Pg. 2 ¶ 0013, Pg. 3 ¶ 0024 - 0027, Pg. 7 ¶ 0100 and 0111, Pg. 15 ¶ 0222 - 0226, Pg. 16 ¶ 0229 - 0230 and 0238 - 0242, Pg. 21 ¶ 0307 - 0314, Pg. 23 ¶ 0332 and 0334) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Kanou in view of Suenaga et al. with additional teachings of Suenaga et al. This modification would have been prompted in order to enhance the combined base device of Kanou in view of Suenaga et al. with the well-known and applicable technique Suenaga et al. applied to a comparable device. Imaging the image in a state in which a position of the inspection object is aligned with an imaging guide corresponding to the inspection object, as taught by Suenaga et al., would enhance the combined base device by improving the ability of users to easily and rapidly capture images of inspection objects in a position and orientation that facilitates accurate and computationally efficient of the inspection objects. Furthermore, this modification would have been prompted by the teachings and suggestions of Kanou that in one working example it is necessary that the inspection object is positioned so that it is located at the same position as a reference object, see at least page 6 paragraph 0105 of Kanou. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the image of the inspection object would be imaged in a state in which a position of the inspection object is aligned with an imaging guide corresponding to the inspection object so as help enable users easily and rapidly capture images of inspection objects in a position and orientation that facilitates accurate and computationally efficient of the inspection objects. Therefore, it would have been obvious to combine Kanou in view of Suenaga et al. with additional teachings of Suenaga et al. to obtain the invention as specified in claim 15. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kawata U.S. Publication No. 2013/0114882 A1; which is directed towards a system and method for automatic appearance inspection of a target, wherein the system is implemented by way of a combination of a server and a terminal device and wherein an image for assisting visually checking of an inspection target by an operator is displayed on the terminal device. 
Nagoshi U.S. Publication No. 2013/0128028 A1; which is directed towards an image processing apparatus for determining failure/non-failure of an inspection object, wherein a result of the determination is based on whether or not a defect has been detected and the determination result is displayed on a display device.
Tokashiki et al. U.S. Publication No. 2019/0303114 A1; which is directed towards an image inspection apparatus and method, wherein inspection of an inspection object is carried out based on a feature that is extracted based on binary edge data included in an image of the inspection object.
Venkatachalam U.S. Publication No. 2006/0088202 A1; which is directed towards a machine vision metrology system for inspecting a linear feature of a workpiece, wherein an orientation of the feature to be inspected is determined based on summing image intensity values along various projection directions and wherein the inspection is carried out based on the orientation of the feature to be inspected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667